a

ZULU ENERGY CORP.
 
RESTRICTED STOCK AGREEMENT
 
Zulu Energy Corp., a Colorado corporation (the “Company”), hereby grants shares
of its common stock (the “Stock”) to the Grantee named below, subject to the
vesting conditions set forth in the attachment. Additional terms and conditions
of the grant are set forth in this cover sheet and in the attachment.


Grant
Date:                                                                                                                    
 
Name of
Grantee:                                                                                                                  
 
Grantee's Social Security Number: _____-____-_____
 
Number of Shares of Stock Covered by
Grant:                                                                        
 
Number of Shares to be Deposited into
Escrow:                                                                     
 
Grant Price per Share of Stock:
$                                                                                        
 
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement.
 
Grantee:                                                                                                                                      
                                                  
                        (Signature)
Address:                                                                                                                                     
0;                 
 
Company:                                                                                                                                      
                                                
                                                                                                             (Authorized
Signature)
 
Title:                                                                                                                              
                                   
 
Attachment
 
This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------



ZULU ENERGY CORP.
 
RESTRICTED STOCK AGREEMENT
  
Restricted Stock/ Nontransferability
This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the grant price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). To the extent not yet
vested, your Restricted Stock may not be sold, transferred, assigned, pledged,
hypothecated, or otherwise disposed of, whether by operation of law or
otherwise, and will be subject to a risk of forfeiture.
   
Issuance and Vesting
The Company will issue your Restricted Stock in your name as of the Grant Date.
 
As described below, your right to the Stock under this Restricted Stock grant
vests on the vesting date that you remain in Service and is subject to
conditions, as follows:

 

 
Vesting Date and Condition
Percentage of Shares of
Restricted Stock Vested
       
January 1, 2009 - Grantee shall be in Service to the Company on January 1, 2009
and the Company shall have successfully drilled three stratigraphic test wells
before that date.
40%
       
January 1, 2010 - Grantee shall be in Service to the Company on January 1, 2010,
and the Company shall have successfully located and tested a potentially viable
hydrocarbon reservoir prior to that date.
30%
       
January 1, 2011 - Grantee shall be in Service to the Company on January 1, 2011
30%

 

     
The resulting aggregate number of vested shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of shares covered by
this grant. The determination of whether the vesting dates and conditions have
been satisfied shall be made by the Board of Directors of the Company and shall
be final and binding.

 
2

--------------------------------------------------------------------------------


 

 
For purposes of this agreement, “Service” means service as an employee of the
Company pursuant to the Employment Agreement entered into between you and the
Company dated as of March 1, 2008 (the “Employment Agreement”).  
   
Effect of Change in Control
In the event of a Change in Control of the Company as defined in your Employment
Agreement, all of the Stock under this Restricted Stock grant shall be fully
vested.
   
Escrow
The certificates for the unvested Restricted Stock (each of which shall
correspond to the applicable vesting percentages described above) shall be
deposited in escrow with the Secretary of the Company to be held in accordance
with the provisions of this paragraph. Each deposited certificate shall be
accompanied by a duly executed Assignment Separate from Certificate in the form
attached hereto as Exhibit A. The deposited certificates shall remain in escrow
until such time or times as the certificates are to be released or otherwise
surrendered for cancellation as discussed below.
 
All regular cash dividends on the Stock (or other securities at the time held in
escrow) shall be paid directly to you and shall not be held in escrow. However,
in the event of any stock dividend, stock split, recapitalization or other
change affecting the Company's outstanding common stock as a class effected
without receipt of consideration or in the event of a stock split, a stock
dividend or a similar change in the Company’s stock, any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the Stock shall be immediately delivered to the
Secretary of the Company to be held in escrow hereunder, but only to the extent
the Stock is at the time subject to the escrow requirements hereof.
 
The shares of Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Company for cancellation:

 

 
·
As your interest in the shares of Restricted Stock vests as described above, the
certificates for such vested shares shall be released from escrow and   
delivered to you, at your request, within thirty (30) days following the date on
which such shares become vested.  
·
Upon termination of your Service, any escrowed shares shall be promptly released
from escrow or surrendered to the Company for cancellation as provided in the
Employment Agreement.

 
3

--------------------------------------------------------------------------------


 

   
Withholding Taxes
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Stock acquired under this grant. If the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to the vesting of shares arising from this grant, the Company shall
have the right to require such payments from you, or withhold such amounts from
other payments due to you from the Company or any Affiliate.
   
Section 83(b)
Election
Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the fair market value of the Stock on the date any forfeiture restrictions
applicable to the shares lapse will be reportable as ordinary income at that
time. You acknowledge your understanding of your right to elect to be taxed
currently rather than when such shares cease to be subject to such forfeiture
restrictions by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty days after the Grant Date and that the
failure to make this filing within the thirty day period results in the
recognition of ordinary income by you (in the event the fair market value of the
shares increases after the date of the grant) as the forfeiture restrictions
lapse.
 
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER TO FILE ANY
83(b) ELECTION.
   
Market Stand-off Agreement
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), you agree not to
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose or transfer for value or agree to engage
in any of the foregoing transactions with respect to any shares of vested Stock
without the prior written consent of the Company or its underwriters, for such
period of time after the effective date of such registration statement as may be
requested by the Company or the underwriters (not to exceed 180 days in length).

 
4

--------------------------------------------------------------------------------


 
Investment Representations
You hereby agree and represent, as a condition of this grant of Restricted
Stock, that:
 
(i) you are acquiring the shares of Restricted Stock for investment for your own
account and not with a view to, or intention of, or otherwise for resale in
connection with, any distribution to any person or entity,
 
(ii) neither the offer nor the grant of the shares of Restricted Stock
hereunder, or the shares of Restricted Stock themselves, have been registered
under the Securities Act or registered or qualified under any applicable state
securities laws and that the shares of Restricted Stock are being granted to you
by reason of and in reliance upon a specific exemption from the registration
provisions of the Securities Act and exemptions from registration or
qualification provisions of such applicable state or other jurisdiction's
securities laws which depend upon, among other things, the bona fide nature of
the investment intent as expressed herein and the truth and accuracy of your
representations, warranties, agreements, acknowledgments and understandings as
set forth herein,
 
(iii) you must, and are able to, bear the economic risk of the value of the
shares of Restricted Stock for an indefinite period of time,
 
(iv) you are sophisticated in financial matters and have such knowledge and
experience in financial and business matters as to be capable of evaluating the
risks and benefits of your investment in the shares of Restricted Stock,
 
(v) you are as of the date hereof an “accredited investor” as such term is
defined under Rule 501 of the Securities Act, and
 
(vii) the Company has made available to you all documents that you have
requested relating to the Company, the shares of Restricted Stock and your
acquisition of the shares of Restricted Stock, and you have had an opportunity
to ask questions and receive answers concerning the Company and the terms and
conditions of the offering and acquisition of the shares of Restricted Stock
pursuant to this Restricted Stock Agreement and have had full access to such
other information concerning the Company and the shares of Restricted Stock as
you deemed necessary or desirable.
 

 
Registration Obligation
On or before November 17, 2008, the Company shall file a registration statement
under the Securities Act with the U.S. Securities and Exchange Commission to
register for resale your Restricted Stock.

 
5

--------------------------------------------------------------------------------


 
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any parent, subsidiary or affiliate) in any capacity. The
description of vesting schedules in this Agreement in units of years or months
shall not be construed as guaranteeing you any term of employment or service to
the end of any such period of time or for any period of time. The Company (and
any parent, subsidiary or affiliate) reserve the right to terminate your Service
at any time and for any reason.
   
Shareholder Rights
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.
   
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company’s stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
   
Legends
All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon substantially the following
legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FORFEITURE ON BEHALF OF THE COMPANY ON SUCH SHARES
SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS
OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED
BY THIS CERTIFICATE.”

 
6

--------------------------------------------------------------------------------


 

 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.
   
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction, except that the Colorado Revised
Statutes shall govern as to corporate law.
   
Entire Agreement
This Agreement and the Employment Agreement constitute the entire understanding
between you and the Company regarding this grant of Restricted Stock. All
references to phantom stock in the Employment Agreement are superseded by this
Agreement and are no longer of any force and effect. You acknowledge your
understanding that you have no rights to any phantom stock. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
   
Amendment
This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Grantee.
   
Notice
All notices required or permitted hereunder shall be in writing and deemed
effectively given upon personal delivery or five days after deposit in the
United States Post Office, by registered or certified mail, postage prepaid, if
to the Grantee, to the address set forth below on the records of the Company,
and if to the Company, to the Company’s principal executive offices, attention
of the Corporate Secretary or Chief Financial Officer.
   
Binding Effect
This Agreement shall be binding upon and inure to the benefit of the Company and
the Grantee and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in this Agreement.
   
Pronouns
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.

 
7

--------------------------------------------------------------------------------


 

   
Waiver
Any provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board of
Directors of the Company.
   
Severability
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above.
 
8

--------------------------------------------------------------------------------


 
ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, _____________ (the “Grantee”) hereby sells, assigns and
transfers unto Zulu Energy Corp., a Colorado corporation (the “Company”),
_____________________ (________) shares of common stock of the Company
represented by Certificate No. ___ herewith and does hereby irrevocable
constitute and appoint the Company as Attorney to transfer the said stock on the
books of the Company with full power of substitution in the premises.
 

Dated:____________, 200_        
__________________________________________
Print Name


__________________________________________
Signature

Spouse Consent (if applicable)


___________________ (Grantee's spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Company.
 

 
__________________________________________
Signature

 
INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO RETURN THE SHARES TO THE COMPANY IN THE
EVENT THE GRANTEE FORFEITS ANY SHARES AS SET FORTH IN THE AGREEMENT WITHOUT
REQUIRING ADDITIONAL SIGNATURES ON THE PART OF GRANTEE.
 
9

--------------------------------------------------------------------------------

